138 Ga. App. 518 (1976)
226 S.E.2d 625
CHAPMAN
v.
CONNER et al.
52111.
Court of Appeals of Georgia.
Argued April 13, 1976.
Decided April 29, 1976.
Coleman, Allen & Hodges, Michael C. Eubanks, for appellant.
Leonard M. Tuggle, for appellees.
WEBB, Judge.
1. An appeal with enumerations of error dependent upon a consideration of the evidence heard by the trial court will, absent a transcript, be affirmed. Nicholson v. Nicholson, 231 Ga. 760 (204 SE2d 292); Darsey v. Darsey, 232 Ga. 381 (207 SE2d 22); Jackson v. Jackson, 235 Ga. 656 (221 SE2d 427); Pastis v. Haverty Furniture Cos., 134 Ga. App. 9 (213 SE2d 161) and cits.
2. An amendment to a judgment of the court, sitting without a jury, "adding thereto the following statements, findings of fact and conclusions of law," while authorized by CPA § 52 (b) (Code Ann. § 81A-152 (b)), is not an authorized means of bringing evidence to the appellate court on appeal. Code Ann. § 6-805; Nicholson v. Nicholson, supra.
Judgment affirmed. Deen, P. J., and Quillian, J., concur.